Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The applicant amended independent claim 1 to specify “detect fetal heartbeat and uterine contraction signals from the collected sets of ultrasound data”, “subsequent to detection of a fetal heartbeat signal, monitor the fetal heartbeat signal by automatically configuring the wearable ultrasound patch  to steer an ultrasound beam to a first region within the subject to collect further ultrasound data from the first region corresponding to one of the multiple sets of ultrasound data based on a quality of the fetal heartbeat signal”, and “subsequent to detection of a uterine contraction signal, monitor the uterine contraction signal by automatically configuring the wearable ultrasound patch to steer the ultrasound beam to a second region within the subject to collect further ultrasound data from the second region within the subject corresponding to one of the multiple sets of ultrasound data based on a quality of the uterine contraction signal”.
	Independent claim 18 was also amended to specify “detect a fetal heartbeat signal and a uterine contraction signal in the ultrasound data”, “subsequent to detection of a fetal heartbeat signal, automatically configure a wearable ultrasound patch to steer an ultrasound beam to a first region within the subject to 10096628.1Application No.: 17/033,5106 Docket No.: B1348.70156US01 Amendment dated July 1, 2022 Reply to Office Action of March 2, 2022monitor the fetal heartbeat signal based on a quality of the fetal heartbeat signal”, and “subsequent to detection of a uterine contraction signal, automatically configure the wearable ultrasound patch to steer the ultrasound beam to a second region within the subject to monitor the uterine contraction signal based on the quality of uterine contraction signal”, as shown in the applicant’s specification (see para. 0073-0075) and Fig. 7.  
 	Flomerfelt et al. (US 20130281861 A1, published October 24, 2013) teaches using a wearable ultrasound patch to detect the fetal heart rate and the uterine contraction signals (Fig. 9; see para. 0080 – “…a patch portion 10' of an electronic external fetal monitoring system…Thin film piezo-electric ultrasound sensor array 102, which is configured to (and/or assist with) monitor maternal heart rate, monitor fetal heart rate, monitor uterine contractions…”), but does not explicitly teach subsequent to detection of a fetal heartbeat signal, automatically configure a wearable ultrasound patch to steer an ultrasound beam to a first region within the subject to 10096628.1Application No.: 17/033,5106 Docket No.: B1348.70156US01 Amendment dated July 1, 2022 Reply to Office Action of March 2, 2022monitor the fetal heartbeat signal based on a quality of the fetal heartbeat signal, and subsequent to detection of a uterine contraction signal, to automatically configure the wearable ultrasound patch to steer the ultrasound beam to a second region within the subject to monitor the uterine contraction signal based on the quality of uterine contraction signal.
	Brost et al. (US 20100016744 A1, published January 21, 2010) teaches to automatically (dynamically) control the beam to collect further ultrasound data from a region based on a quality of the fetal heartbeat signal (Fig. 1; see para. 0028 – “In response to the positioning commands the beam-steering system 300 will drive the ultrasound transducer 302 in such a manner as to optimize the quality of the ultrasonic signal received by the transducer (i.e., to maximize the heartbeat-containing information in the pulse signals received by the transducer). This action is done dynamically, while the fetus moves within the womb. In effect, control unit 200 causes the beam-steering system 300 to dynamically find and/or track the moving fetal heart.”), but does not explicitly teach subsequent to detection of a uterine contraction signal, automatically configure the wearable ultrasound patch to steer the ultrasound beam to a second region within the subject to monitor the uterine contraction signal based on the quality of uterine contraction signal.
No prior art was found that teaches the limitation “subsequent to detection of a uterine contraction signal, monitor the uterine contraction signal by automatically configuring the wearable ultrasound patch to steer the ultrasound beam to a second region within the subject to collect further ultrasound data from the second region within the subject corresponding to one of the multiple sets of ultrasound data based on a quality of the uterine contraction signal”. Any combination of the prior art of record does not explicitly teach this limitation as the limitation in combination with all of the other elements of the claim is not obvious or similar.
The combination of the limitations not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed device, as disclosed in the applicant’s specification (see para. 0073-0075) and Fig. 7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pandit (US 20080161689 A1, published July 3, 2008) discloses a fetal heart rate and uterine activity monitor comprising a plurality of electrodes and ultrasound transducers attached on the abdomen of the patient. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/
Primary Examiner, Art Unit 3793